Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 October 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-19, 21-22, and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-11, 22 and 24-30
Claims 811, 22 and 24-30 recite “SiPhOG” which appears to be a trademark owned by Anello Photonics (Serial Number 8852781) and “SiPhOG” appears to be used to identify the good itself. MPEP 217.05(u). Consequently, the scopes of claims 8-11, 22, and 24-30 are uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.
2173.05(u) Trademarks or Trade Names in a Claim [R-11.2013] 
The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v). 
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. 
If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
For the purposes of this Office action, in claims 8-11, 11, and 24-30, “SiPhOG” will be read as “silicon-integrated optical gyroscope (SiPhOG)”.
Claims 1-3, 5-19, 21-22, and 24-30
Claims 1-3, 5-19, 21-22, and 24-30 recite (or depend upon claims which recite) “Automated Driver Assistance System (ADAS),” “Automotive Safety Integrity Level (ASIL) certification,” “in order to achieve the ASIL certification,” and/or “obtaining Automotive Safety Integrity Level 
It would not be clear to one of ordinary skill in the art how to distinguish applicant’s ADAS from either “Advanced Driver-Assistance Systems (ADAS)” (Kafka, Peter, 2012 International Symposium on Safety Science and Technology, The Automotive Standard ISO 26262, the innovative driver for enhanced safety assessment & technology for motor cars, Procedia Engineering 45 (2012) 2 – 10; “Kafka”) or “Automated Driving System” (ADS) (U.S. Department of Transportation, Automated Vehicles 3.0, Preparing for the Future of Transportation, 28 September 2018, available at https://www.transportation.gov/av/3/preparing-future-transportation-automated-vehicles-3 and https://www.transportation.gov/av/3/preparing-future-transportation-automated-vehicles-3; “DOT”). For example, Kafka and DOT evince that ADAS and ADS are evolving and sometime inchoate standards. DOT, Appendix C Voluntary Technical Standards for Automation (“Standardization-related needs associated with surface vehicle automation are in various stages of identification, development, definition, and adoption.”). 
Consequently claims 1-3, 5-19, 21-22, and 24-30 do not particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For the purposes of this Office action, an “Automated Driver Assistance System” will be interpreted as a device or a method of using a device that acts autonomously, for example, air bag inflating, lane departure warning, or lane keeping assisting.
Claims 21-22 and 24-30
Claim 21 recites “the autonomous vehicle.” There is insufficient antecedent basis for this limitation in the claim. Claims 22 and 24-30 depend upon claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, 21-22 and 25-30
Claims 1-3, 5-12, 21-22, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Korkishko et al. (Strapdown Inertial Navigation Systems Based on Fiber_Optic Gyroscopes, ISSN 2075_1087, Gyroscopy and Navigation, 2014, Vol. 5, No. 4, pp. 195–204; “Korkishko”) in view of Xing et al. (Performance Enhancement Method for Angular Rate Measurement Based on Redundant MEMS IMUs, Micromachines 2019, 10, 514; doi:10.3390/mi10080514, 1 August 2019; “Xing”), further in view of Vawter et al. (7,106,448; “Vawter”), and further in view of George, Jitin (C2000 MCU SafeTI control solutions: An introduction to ASIL decomposition and SIL synthesis, Product Marketing Engineer C2000 Microcontrollers Texas Instruments, April 2019; “George”).
Regarding claim 1, Korkishko discloses in figures 2 and 3, and related text, an inertial measurement unit (IMU) (Strapdown Inertial Navigation System SINS-500) enabling hybrid integration of mechanical and optical components for motion sensing, Korkishko, fig. 1, caption (“FOG with digital signal processing: SLD⎯superluminescent light emitting diode;DP⎯depolarizer; MIOC⎯multifunctional integrated optic chip; RS_485⎯serial interface”), comprising: a mechanical module “three orthogonally mounted accelerometers,” Korkishko, p. 2014 and Table 1, attached to a packaging substrate for providing motion data including rotational measurement data for one or more axes of motion; and an optical gyroscope “three-axis fiber optic angular rate sensor TRS-500,” p. 2014 and fig. 22, coupled to the packaging substrate, Korkishko, fig. 3, for providing rotational measurement data for a particular axis of motion among the one or more axes of motion, Korkishko, p. 2014 (SINS coarse initial alignment, SINS precise initial alignment, and SINS navigation mode”) related to “position and heading errors (on a car).” Korkishko, p. 2015.
Korkishko, Figure 2

    PNG
    media_image1.png
    575
    1028
    media_image1.png
    Greyscale



Korkishko, Figure 3

    PNG
    media_image2.png
    275
    316
    media_image2.png
    Greyscale



Further regarding claim 1, Korkishko does not explicitly disclose two types of rotation measuring modules, a first mechanical rotation measuring module that provides low-precision rotational measurement data for one or more axes of motion; wherein the first rotation measuring 
However, Xing discloses in figures 1 and 12, and related text: “a heterogeneous parallel redundancy configuration, which combines an industrial-grade MEMS IMU(IMU-H) with consumer-grade MEMS IMUs configuration;” “MEMS IMU-H contains three single-axis high-precision gyroscopes, while the MEMS IMU-L has a three-axis low-precision gyroscope;” and “The calibration results show that in the angular rate fusion, the online calibration and compensation of these error [bias estimation, misalignment error estimation, and scale factor error estimation] parameters can effectively improve the angular rate measurement accuracy of MEMS IMU-L.”
Xing, Figure 1.

    PNG
    media_image3.png
    375
    1149
    media_image3.png
    Greyscale



Xing, Figure 12.

    PNG
    media_image4.png
    669
    708
    media_image4.png
    Greyscale



Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to apply Xing’s fusion/redundant structures and methods to modify Korkishko to disclose two types of rotation measuring modules, a first mechanical rotation measuring module that provides low-precision rotational measurement data for one or more axes of motion; wherein the first rotation measuring mechanical module is calibrated using high-precision rotational measurement data as a reference for correcting drift of the first rotation measuring mechanical module for the one or more axes of motion; wherein the second type of rotation measuring module is co-packaged and provides the high-precision rotational measurement data for a particular axis of motion among the one or more axes of motion such that the second rotation measuring module’s high-precision rotational measurement data is used as the reference for correcting drift of the first mechanical rotation measuring module for the one or more axes of 
Further regarding claim 1, while Korkishko discloses integrated optical chips, Korkishko, Fiber-Optic Gyroscopes, Korkishko in view of Xing does not explicitly disclose that the high-precision rotational measurement data is produced by an optical gyroscope that is based on integrated photonics.
However, Vawter discloses in figures 1 and 5, and related text, photonic integrated circuit PIC chips 28 coupled to resonators formed as “a coiled optical waveguide” which may comprise silicon nitride. Vawter, Abstract and col. 1, ll. 21-24 (“partially or completely integrated optical gyroscopes have been disclosed in attempts to provide a rotation rate sensor having certain advantages over conventional rotating mass gyroscopes in terms of improved reliability and robustness”).
Vawter, Figure 1.

    PNG
    media_image5.png
    625
    504
    media_image5.png
    Greyscale


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Xing such that the high-precision rotational measurement 
Further regarding claim 1, Korkishko in view of Xing and further in view of Vawter does not explicitly disclose an automotive safety certification module attached to the packaging substrate to achieve Automotive Safety Integrity Level (ASIL) certification for the autonomous vehicle using the high-precision rotational measurement data. 
However, George discloses in figure 1 Automotive Safety Integrity Level module that “monitors the main drive controller and motion system and issues [a] signal upon detection of a defined fault. This … signal can come from either of the two microcontrollers (MCUs) in the event of failure. These MCUs are in constant communication about machine health and the motion system. At any instant, at least one of the MCUs will have the ability to issue [a signal].” George, p. 3. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Xing and further in view of Vawter to comprise an automotive safety certification module attached to the packaging substrate to achieve Automotive Safety Integrity Level (ASIL) certification for the autonomous vehicle using the high-precision rotational measurement data because the resulting configuration would facilitate establishing safe speed and position states when “faults are detected.” George, p. 3.
Regarding claim 21, Korkishko discloses in figures 2 and 3, and related text, an inertial measurement unit (IMU) (Strapdown Inertial Navigation System SINS-500) enabling hybrid integration of mechanical and optical components for motion sensing, Korkishko, fig. 1, caption ⎯superluminescent light emitting diode;DP⎯depolarizer; MIOC⎯multifunctional integrated optic chip; RS_485⎯serial interface”), comprising: a mechanical module “three orthogonally mounted accelerometers,” Korkishko, p. 2014 and Table 1, attached to a packaging substrate for providing motion data including rotational measurement data for one or more axes of motion; and an optical gyroscope “three-axis fiber optic angular rate sensor TRS-500,” p. 2014 and fig. 22, coupled to the packaging substrate, Korkishko, fig. 3, for providing rotational measurement data for a particular axis of motion among the one or more axes of motion, Korkishko, p. 2014 (SINS coarse initial alignment, SINS precise initial alignment, and SINS navigation mode”) related to “position and heading errors (on a car).” Korkishko, p. 2015.
Further regarding claim 21, Korkishko does not explicitly disclose two types of rotation measuring modules, a first mechanical rotation measuring module that provides low-precision rotational measurement data for one or more axes of motion; wherein the first rotation measuring mechanical module is calibrated using high-precision rotational measurement data as a reference for correcting drift of the first rotation measuring mechanical module for the one or more axes of motion; wherein the second type of rotation measuring module is co-packaged and provides the high-precision rotational measurement data for a particular axis of motion among the one or more axes of motion such that the second rotation measuring module’s high-precision rotational measurement data is used as the reference for correcting drift of the first mechanical rotation measuring module for the one or more axes of motion.
However, Xing discloses in figures 1 and 12, and related text: “a heterogeneous parallel redundancy configuration, which combines an industrial-grade MEMS IMU(IMU-H) with consumer-grade MEMS IMUs configuration;” “MEMS IMU-H contains three single-axis high-
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to apply Xing’s fusion/redundant structures and methods to modify Korkishko to disclose two types of rotation measuring modules, a first mechanical rotation measuring module that provides low-precision rotational measurement data for one or more axes of motion; wherein the first rotation measuring mechanical module is calibrated using high-precision rotational measurement data as a reference for correcting drift of the first rotation measuring mechanical module for the one or more axes of motion; wherein the second type of rotation measuring module is co-packaged and provides the high-precision rotational measurement data for a particular axis of motion among the one or more axes of motion such that the second rotation measuring module’s high-precision rotational measurement data is used as the reference for correcting drift of the first mechanical rotation measuring module for the one or more axes of motion because the resulting configuration and method would “improve angular rate measurement and accuracy.” Xing, 4. Conclusions.
Further regarding claim 21, while Korkishko discloses integrated optical chips, Korkishko, Fiber-Optic Gyroscopes, Korkishko in view of Xing does not explicitly disclose that the high-precision rotational measurement data is produced by an optical gyroscope that is based on integrated photonics.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Xing such that the high-precision rotational measurement data is produced by an optical gyroscope that is based on integrated photonics because the resultant configurations and methods would facilitate “the guidance and control of vehicles of many types including land vehicles, manned or unmanned aircraft, guided missiles and smart munitions.” Vawter, col. 1, ll. 21-24.
Further regarding claim 21, Korkishko in view of Xing and further in view of Vawter does not explicitly disclose an automotive safety certification module attached to the packaging substrate to achieve Automotive Safety Integrity Level (ASIL) certification for the autonomous vehicle using the high-precision rotational measurement data. 
However, George discloses in figure 1 Automotive Safety Integrity Level module that “monitors the main drive controller and motion system and issues [a] signal upon detection of a defined fault. This … signal can come from either of the two microcontrollers (MCUs) in the event of failure. These MCUs are in constant communication about machine health and the motion system. At any instant, at least one of the MCUs will have the ability to issue [a signal].” George, p. 3. 

A method for harnessing enhanced performance from a hybrid IN/U including mechanical and optical components for motion sensing, the method comprising: attaching a mechanical module to a packaging substrate, wherein the mechanical module comprises micro-electro-mechanical systems (WVIMS)-based gyroscopes and accelerometers for providing motion data including low-precision rotational measurement data for one or more axes of motion; coupling co-packaging an optical gyroscope on the packaging substrate for providing high-precision rotational measurement data for a particular axis of motion among the one or more axes of motion, wherein the optical gyroscope is based on integrated photonics; calibrating the mechanical module using the high-precision rotational measurement data from the optical gyroscope as a reference for correcting drift of the mechanical module for the one or more axes of motion; and using the high-precision rotational measurement data and calibration results of the mechanical module for obtaining Automotive Safety Integrity Level (ASIL) certification for the autonomous vehicle using an automotive safety certification module attached to the packaging substrate; 
because the resulting method would facilitate establishing safe speed and position states when “faults are detected.” George, p. 3.
Regarding claims 2-3 and 5-12, as dependent upon claim 1, and 22 and 25-30, as dependent upon claim 21, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Korkishko in view of Xing, further in view of Vawter, and further in view of George, as applied in the rejections of claims 1 and 21, to comprise:

3. The IMU of claim 1, wherein the optical gyroscope comprises a rotation sensing element, and a front-end chip attached to the packaging substrate to launch and receive light into the rotation sensing element of the optical gyroscope. See Korkishko and Vawter as applied in the rejection of claim 1.
5. The IMU of claim 3, wherein the rotation sensing element of the optical gyroscope comprises silicon nitride (SiN) based low-loss waveguides. See Vawter as applied in the rejection of claim 1.
6. The IMU of claim 5, wherein the SiN-based low-loss waveguides comprise a waveguide coil with a plurality of turns or a micro-resonator ring. See Vawter as applied in the rejection of claim 1.
7. The IMU of claim 5, wherein the front-end chip comprises integrated silicon photonics based optical components packaged together with the SiN waveguide rotation sensing element to form a silicon photonics optical gyroscope (SiPhOG) module attached to the packaging substrate. See Vawter as applied in the rejection of claim 1.
8. The IMU of claim 7, further comprising one or more additional SiPhOG modules for providing redundancy in high-precision rotational measurement for the particular axis of motion. See Korkishko and Xing as applied in the rejection of claim 1.
9. The IMU of claim 8, wherein the one or more additional SiPhOG modules are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that 
10. The IMU of claim 7, further comprising additional SiPhOG modules for providing high- precision rotational measurement for the other axes of motion in addition to the particular axis of motion. See Korkishko and Xing as applied in the rejection of claim 1.
11. The IMU of claim 10, wherein the additional SiPhOG modules for the other axes of motion are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. See Korkishko and Xing as applied in the rejection of claim 1.
12. The IMU of claim 2, further comprising a processor that executes a sensor fusion algorithm. See Xing as applied in the rejection of claim 1.
22. The method of claim 21, wherein the optical gyroscope comprises a SiPhOG. See Korkishko and Vawter as applied in the rejection of claim 1.
25. The method of claim 22, calibrating the mechanical module further comprises: using low drift of SiPhOG as the reference for eliminating a need for a separate temperature calibration step for the mechanical module. See Xing and Vawter as applied in the rejection of claim 1.
26. The method of claim 22, wherein the rotation sensing element of the SiPhOG comprises silicon nitride (SiN) based low-loss waveguides in the form of a waveguide coil with a plurality of turns or a micro-resonator ring. See Vawter as applied in the rejection of claim 1.
27. The method of claim 22, wherein an integrated silicon photonics front-end chip is packaged together with SiN waveguide-based rotation sensing element to form a SiPhOG 
28. The method of claim 27, wherein one or more additional SiPhOG modules are attached to the packaging substrate for providing redundancy in high-precision rotational measurement for the particular axis of motion. See Korkishko and Xing as applied in the rejection of claim 1.
29. The method of claim 28, wherein the one or more additional SiPhOG modules are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. See Korkishko and Xing as applied in the rejection of claim 1.
30. The method of claim 27, wherein additional SiPhOG modules are attached to the packaging substrate for providing high-precision rotational measurement for the other axes of motion in addition to the particular axis of motion, wherein the additional SiPhOG modules for the other axes of motion are attached directly to the packaging substrate, or vertically stacked on the first SiPhOG module that is attached to the packaging substrate for reduction of footprint. See Korkishko and Xing as applied in the rejection of claim 1.
because the resulting configurations and methods would facilitate: improving “angular rate measurement and accuracy;” Xing, 4. Conclusions; guiding and controlling “vehicles of many types including land vehicles, manned or unmanned aircraft, guided missiles and smart munitions;” Vawter, col. 1, ll. 21-24; and establishing safe speed and position states when “faults are detected.” George, p. 3.
 Claims 13-19 and 24
Claims 13-19, as dependent upon claim 12, and claim 24, as dependent upon claim 22, are rejected under 35 U.S.C. 103 as being unpatentable over Korkishko et al. (Strapdown Inertial Navigation Systems Based on Fiber_Optic Gyroscopes, ISSN 2075_1087, Gyroscopy and Navigation, 2014, Vol. 5, No. 4, pp. 195–204; “Korkishko”) in view of Xing et al. (Performance Enhancement Method for Angular Rate Measurement Based on Redundant MEMS IMUs, Micromachines 2019, 10, 514; doi:10.3390/mi10080514, 1 August 2019; “Xing”), further in view of Vawter et al. (7,106,448; “Vawter”), and further in view of George, Jitin (C2000 MCU SafeTI control solutions: An introduction to ASIL decomposition and SIL synthesis, Product Marketing Engineer C2000 Microcontrollers Texas Instruments, April 2019; “George”), as applied in the rejection of claims 1-3, 5-12, 21-22, and 25-30, and further in view of Yi, Emmy (“MEMS Sensors – Enabling the Smart Car Revolution, 27 August 2019, available at www.semi.org/en/blogs/technology-trends/mems-sensors-enabling-the-smart-car-revolution; “Yi”).
Regarding claims 13-19 and 24, Korkishko in view of Xing, further in view of Vawter, and further in view of George does not explicitly disclose:
13. The IM of claim 12, wherein inputs for the sensor fusion algorithm include the high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and data from additional sources. 
14. The IMU of claim 13, wherein data from the additional sources includes satellite-based navigation raw data for global positioning. 
15. The IMU of claim 13, wherein data from the additional sources include raw data from external sensors. 

17. The IM of claim 13, wherein the processor executes a Dead Reckoning (DR) algorithm for safe deactivation of motion without driver intervention using high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and raw data from external sensors when satellite-based navigation raw data for global positioning is not available. 
18. The IM of claim 14, wherein accuracy prediction using satellite-based navigation raw data for global positioning is augmented using data from real-time kinematic (RTK) network. 
19. The IM of claim 12, wherein the processor is coupled to the automotive safety certification module.
24. The method of claim 22, further comprising: using the high-precision rotational measurement data from SiPhOG for safe deactivation of motion without driver intervention irrespective of availability of satellite-based navigation raw data for global positioning.
However, Yi discloses on page 4: “Since MEMS sensors such as accelerometers, gyroscopes and pressure sensors are much more robust than other types of sensors to operate in snow, rain and darkness and other imperfect environments, automakers use them to ensure that the vehicle never gets lost when other sensors and/or the GPS/GNSS signal become unavailable in tunnels or urban canyons. Gyros help determine direction, accelerometers velocity and distance driven, and pressure sensors height, such as when taking a fork on a multi-level highway.”

13. The IM of claim 12, wherein inputs for the sensor fusion algorithm include the high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and data from additional sources. 
14. The IMU of claim 13, wherein data from the additional sources includes satellite-based navigation raw data for global positioning. 
15. The IMU of claim 13, wherein data from the additional sources include raw data from external sensors. 
16. The IMU of claim 15, wherein the external sensors include one or more of. cameras, radars, LIDARs, thermal sensors, and wheel odometers. 
17. The IM of claim 13, wherein the processor executes a Dead Reckoning (DR) algorithm for safe deactivation of motion without driver intervention using high-precision rotational measurement data from the optical gyroscope, the low-precision motion data from the mechanical module, and raw data from external sensors when satellite-based navigation raw data for global positioning is not available. 
18. The IM of claim 14, wherein accuracy prediction using satellite-based navigation raw data for global positioning is augmented using data from real-time kinematic (RTK) network. 
19. The IM of claim 12, wherein the processor is coupled to the automotive safety certification module.

because the resulting configurations would facilitate navigating diverse and evolving environments. Yi, p. 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883